                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ULTRA PREMIUM SERVICES, LLC                          §
d/b/a TMK IPSCO and IPSCO                            §
TUBULARS INC. d/b/a TMK IPSCO,                       §
                                                     §
                  Plaintiffs,                        §
                                                     §
v.                                                   §      Civil Action No. 4:19-cv-2277
                                                     §
OFS INTERNATIONAL, LLC,                              §
OILFIELD SERVICES AND                                §
TECHNOLOGIES, LLC, THREADING AND                     §
PRECISION MANUFACTURING, LLC,                        §
and FERMATA TECHNOLOGIES, LLC,                       §
                                                     §
                  Defendants.
                                                     §

              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO
                   STRIKE THE OPINIONS OF GARY WOOLEY

               Plaintiffs Ultra Premium Services, LLC d/b/a TMK IPSCO and IPSCO Tubulars

Inc. d/b/a TMK IPSCO (collectively “IPSCO”) respectfully file this opposition to Defendants’

(collectively “OFSi”) motion to strike the opinions of Dr. Gary Wooley (the “Motion”).

                                                I.

               IPSCO disputes OFSi’s gross mischaracterizations of Dr. Wooley’s qualifications,

his opinions and the basis for his opinions, but OFSi’s motion should be denied as moot because

IPSCO no longer plans to call Dr. Wooley as a witness at trial.

                                               II.

               The principal reason IPSCO retained Dr. Wooley as an expert at trial was his

opinion that “if Defendants were to independently develop technology that delivers threaded

connector performance and benefits that is similar to those derived from practicing the Trade

Secrets, it would have taken Defendants at least 2 years to do so from the earliest known date of
misappropriation.” Motion, Ex. 1, at -2-. One of IPSCO’s experts, Walter Bratic, relied upon

Dr. Wooley’s minimum 2-year opinion regarding independent development timetable to

determine the benefit conferred on OFSi due to their “Head Start Advantage.”

               Specifically, Mr. Bratic calculated the financial benefit conferred as a result of

OFSi’s “Head Start Advantage” by using Mr. Stai’s calculations of OFSi’s actual profits—which

are based on OFSi’s financial information for the period running from July of 2018 through

February of 2020- a period of 20 months —and extrapolating those profits through June of 2020

– a period of 24 months, the minimum head start advantage time period. Mr. Bratic chose June

2020 because that marks two years, or twenty-four months, from the beginning of OFSi’s

misappropriation. Mr. Bratic chose two years because Mr. Wooley opined that it would have

taken OFSi at least two years to independently develop its connections that are at issue in this

case.

               By the time of trial, more than two years will have elapsed. If the Court finds that

OFSi made sales of the Accused Products from March 1, 2020 through trial using Plaintiffs’

trade secrets or confidential information, IPSCO will rely on Mr. Stai’s updated calculations for

OFSi’s actual profits through trial, not Mr. Bratic’s calculations for head start advantage. There

is thus no need for Mr. Bratic to rely on this opinion from Dr. Wooley

               For this reason, and in order to shorten the trial and streamline the presentation to

the Court, IPSCO has decided not to call Dr. Wooley as a witness at trial. IPSCO respectfully

requested that the motion to be denied as moot as opposed to granted because the latter may

imply a decision of the merits of Defendants’ motion and unfairly tarnish Dr. Wooley.

                                               III.

               For all these reasons, the Court should deny Defendants’ Motion to Strike the

Expert Opinions of Gary Wooley as moot.


52386012                                         2
Dated: August 12, 2020            Respectfully submitted,

                                  BAKER BOTTS L.L.P.

OF COUNSEL:                       By: /s/ Tynan Buthod
                                         Tynan Buthod
Paul R. Elliott                          Attorney-In-Charge
Texas Bar No. 06547500                   Texas Bar No. 03513500
Federal I.D. No. 12867                   Federal I.D. No. 14036
Matthew G. Sheridan                      910 Louisiana St.
Texas Bar No. 24088404                   Houston, Texas 77002
Federal I.D. No. 2137583                 Tel: (713) 229-1912
Brenton H. Cooper                        Fax: (713) 229-2712
Texas Bar No. 24109751                   ty.buthod@bakerbotts.com
BAKER BOTTS L.L.P.
One Shell Plaza                   ATTORNEYS FOR PLAINTIFFS
910 Louisiana St.                 ULTRA PREMIUM SERVICES, LLC
Houston, Texas 77002              AND IPSCO TUBULARS, INC.
Tel: (713) 229-1234
Fax: (713) 229-1522
paul.elliott@bakerbotts.com
matthew.sheridan@bakerbotts.com
brent.cooper@bakerbotts.com




52386012                          3
                                       CERTIFICATE OF SERVICE

               I hereby certify that August 12, 2020, I served this document on the following
counsel of record via electronic mail.

           Joseph Y. Ahmad
           Timothy C. Shelby
           Sammy Ford IV
           Jordan Warshauer
           Jason McManis
           Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C.
           1221 McKinney Street, Suite 2500
           Houston, Texas 77010
           joeahmad@azalaw.com
           tshelby@azalaw.com
           sford@azalaw.com
           jwarshauer@azalaw.com
           jmcmanis@azalaw.com


                                             /s/ Tynan Buthod
                                             Tynan Buthod




52386012                                       4
